                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ADAM HILL                                                                               PLAINTIFF
ADC #601559

v.                                    1:18CV00089-JM-JJV

DALE REED, Chief Deputy Director,
Arkansas Department of Correction; et al.                                          DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe.     (Doc. No. 13.)    No objections have been filed.     After

careful consideration, the Court concludes the Proposed Findings and Recommendations should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

        1.     Plaintiff’s claims against Defendants Hancock, Mayo, Gillum, Thompson,

Holcomb, Owney, Jones, and Edwards are DISMISSED without prejudice

       2.      The Court certifies, pursuant to 28 U.S.C. § 1915(1)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 7th day of January, 2019.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                 1
